The judgment of the Supreme Court was entered' March 22d 1880,
Per Curiam.
The Act of March 3d 1870, ought to have a liberal .but reasonable construction. In providing that the machinery in and about the mines and coal breakers “ shall be properly fenced off,” it evidently intended merely proper protection. Then, to protect the opening into which the plaintiff fell, a fence, in its literal sense, would not have been as efficient protection as the board used to cover the opening. In providing this cover, the employer did his whole duty under the act. If that cover was unnecessarily removed without his fault or knowledge, through the negligence of one of the employees, no other servant could recover according to well-settled principles. The conduct of. the boy presented a case of contributory negligence. It was not the intention of the Act of Assembly to change these just and reasonable rules.
Judgment affirmed.